Citation Nr: 1032748	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent 
for migraine headaches.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract removal, including accelerated loss of 
vision in the left eye, claimed as due to Department of Veterans 
Affairs (VA) lack of proper care/negligence in providing surgical 
treatment in March 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A Travel Board hearing was held in May 2010 at 
the RO before the undersigned Veterans Law Judge and a copy of 
the hearing transcript has been added to the claims file.

The issue of entitlement to specially adapted housing or 
for a home adaptation grant has been raised by the record 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Veteran filed this claim in 
February 2010.  Therefore, the Board does not have 
jurisdiction over this claim and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected migraine headaches are manifested by, at worst, 
characteristic prostrating attacks occurring on average once a 
month; there is no evidence of very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

2.  The competent medical evidence shows that the Veteran's 
diabetes mellitus, which first manifested several years after his 
service separation, is not related to active service.

3.  The competent medical evidence shows that the Veteran's 
residuals of cataract removal, including accelerated loss of 
vision in the left eye, were not proximately due to or the result 
of VA carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing reasonable care, or to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8100 (2009).

2.  Diabetes mellitus was not incurred in active service nor may 
it be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

3.  The criteria for entitlement to compensation for residuals of 
cataract removal, including accelerated loss of vision in the 
left eye, claimed as a result of VA surgical treatment under the 
provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in May, August, and in September 2005, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating diabetes mellitus to active service and noted 
other types of evidence the Veteran could submit in support of 
his claims.  This letter informed the appellant to submit medical 
evidence showing that his service-connected migraine headaches 
had worsened.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied the requirement 
that the Veteran be advised to submit any additional information 
in support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for migraine headaches.  
The evidence also does not support granting service connection 
for diabetes mellitus.  The evidence further does not support 
granting entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract removal, including accelerated loss of 
vision in the left eye, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in March 2004.  
The claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, all of the VCAA notice letters were issued to 
the appellant and his service representative prior to the July 
2006 rating decision which denied the benefits sought on appeal; 
thus, all of the VCAA notice provided in this appeal was timely.  
The Board acknowledges that the VCAA notice letters issued to the 
Veteran and his service representative in this appeal did not 
contain notice of the requirements of a service connection claim 
outlined by the Court in Dingess/Hartman.  Because all of the 
appellant's claims are being denied in this decision, however, 
any question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the timing 
or content of the notice provided to the Veteran and his service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for benefits.  
The VLJ specifically noted the issues as entitlement to an 
increased rating for migraine headaches rated at 30 percent 
disabling, entitlement to service connection for diabetes 
mellitus, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of cataract removal, including accelerated 
loss of vision in the left eye, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment.  The 
representative and the VLJ then asked questions to ascertain 
whether the Veteran's disability had worsened since his prior 
evaluation, whether the Veteran's diabetes mellitus was related 
to active service, and to determine the basis for his 
compensation claim under 38 U.S.C.A. § 1151.  In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  The 
representative specifically asked the Veteran about any treatment 
of the Veteran's diabetes mellitus.  The VLJ then asked the 
Veteran about any in-service treatment for diabetes mellitus.  
The VLJ and the representative then asked the Veteran to discuss 
the bases for his compensation claim under 38 U.S.C.A. § 1151.  
The VLJ also confirmed that, even though the Veteran had not 
provided any testimony regarding his increased rating claim for 
migraine headaches, he still wanted the Board to adjudicate this 
claim. 

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claims for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability due to service-connected 
migraine headaches, his contentions regarding the claimed 
etiology between active service and diabetes mellitus, and his 
contentions regarding his VA cataract surgery which formed the 
basis for his compensation claim under 38 U.S.C.A. § 1151.  As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that any error in notice provided during the Veteran's hearing 
constitutes harmless error.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected migraine 
headaches.  There is no competent evidence, other than the 
Veteran's statements, which indicates that his diabetes mellitus 
is related to active service.  The Veteran is not competent to 
testify as to etiology of diabetes mellitus as it requires 
medical expertise to diagnose.  The evidence of record includes 
VA and private medical records, including all of the available 
records concerning the Veteran's surgical treatment at a VA 
Medical Center in March 2004, and a VA examiner's opinion dated 
in July 2006 which addresses the contended causal relationship 
between the Veteran's March 2004 cataract surgery and his 
residuals, including accelerated loss of vision in the left eye.  
After review of this opinion, the Board finds that it provides 
competent, non-speculative evidence regarding the claimed 
etiology of the Veteran's current residuals of cataract surgery.  
Thus, examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Increased Rating for Migraine Headaches

The Veteran contends that his service-connected migraine 
headaches are more disabling than currently evaluated.

The Veteran's service-connected migraine headaches currently are 
evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, 
DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2009).  A 30 percent 
rating is assigned under DC 8100 for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the past several months.  A maximum 50 percent rating 
is assigned under DC 8100 for migraines with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
30 percent for migraine headaches.  The recent medical evidence 
shows that the Veteran does not experience very frequent 
completely prostrating and prolonged attacks as is required for a 
higher disability rating under DC 8100.  Id.  For example, on 
private outpatient treatment with Stephen L. Hamstead, M.D., in 
April 2004, the Veteran's complaints included bad migraine pain.  
He reported that recent cataract surgery and triggered a migraine 
in the left side of his head.  Neurological exam revealed good 
grip strength bilaterally.  He was alert and oriented.  No facial 
asymmetry was present.  The assessment was migraine headaches 
with exacerbation.

In June 2004, the Veteran stated that his headaches had been 
doing well.  The assessment included migraine headaches.

In December 2004, the Veteran complained of a migraine headache 
which had lasted for 10 days with additional symptoms not 
previously associated with his migraines such as pressure under 
his eyes.  Cranial nerves were grossly intact.  The impressions 
included migraine.  The Veteran was given Phenergan and Demerol 
in the office and was advised to follow up as needed.

In March 2005, the Veteran complained of a headache in the left 
temple region with blurred vision and nausea.  Dr. Hamstead 
stated that this was typical for the Veteran's migraines.  
Neurological exam revealed no focal deficit.  The Veteran was 
alert and oriented times three.  The assessment included migraine 
headache.  The Veteran was given Demerol 100 mg and Phenergan 
25 mg.

In June 2005, the Veteran complained of a severe headache which 
began the night before on the left side and bothered him off and 
on through the night.  The Veteran's headache was much worse that 
morning and was holocephalic associated with nausea.  There was 
no extremity numbness or tingling.  There also was a little bit 
of blurred vision which Dr. Hamstead stated was typical for the 
Veteran's migraines.  Physical examination showed no facial 
asymmetry, normal speech, and normal grip strength bilaterally.  
The assessment was migraine headaches with exacerbation.  The 
Veteran was given Demerol 125 mg and Phenergan 25 mg.

On VA examination in June 2005, the Veteran complained of 
headaches 2 or 3 times a week.  He described his migraines as 
starting on the left side of his head and moving to the back of 
his head creating excruciating repetitious unbearable pain that 
caused him to pass out if he did not seek medical attention.  His 
migraines required him to stay in bed and made him unable to do 
anything.  Physical examination showed normal coordination and 
cranial nerves and motor function and sensation were within 
normal limits.  The diagnosis was migraine.

On private outpatient treatment in August 2007, the Veteran 
complained of a sudden onset migraine headache.  Dr. Hamstead 
noted the Veteran's history of migraines and concluded that this 
migraine was consistent with previous migraines.  The Veteran 
stated that his current migraine started with flashes of light in 
his eyes and a funny taste in his mouth.  He was photophobic and 
had some nausea but not vomiting.  Dr. Hamstead stated that the 
Veteran appeared to be on Topamax but had not had any pain 
medications to take at home for his headache.  Physical 
examination showed intact cranial nerves, pupils equal, round, 
and reactive to light and accommodation, intact extraocular 
movements, and no focal neurological deficits.  The impressions 
included migraine headache.  The Veteran was given Demerol and 
Phenergan in the office.

In November 2007, the Veteran complained of a migraine which had 
begun during a recent hospital stay.  Neurological exam showed no 
focal deficit.  The assessment included migraine headache.  The 
Veteran was given Demerol 100 mg and Phenergan 50 mg.  

The Board acknowledges that the Veteran received regular monthly 
outpatient treatment for his service-connected migraine headaches 
in 2005 and again in 2007.  The Board also acknowledges that the 
Veteran was given varying dosages of two different medications 
(Demerol and Phenergan) by Dr. Hamstead, his private treating 
physician, for his service-connected migraine headaches.  There 
is no objective evidence in these records that the Veteran 
experienced migraines which were completely prostrating and 
prolonged, however.  Dr. Hamstead noted that each of the 
Veteran's migraine attacks was consistent with his prior migraine 
attacks.  The Veteran has not identified or submitted any 
competent evidence showing that his service-connected migraine 
headaches have worsened.  He also provided no testimony as to the 
severity of this disability at his Board hearing in May 2010.  In 
summary, the Board finds that the criteria for a disability 
rating greater than 30 percent for migraine headaches have not 
been met.  See 38 C.F.R. § 4.124a, DC 8100 (2009).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected migraine 
headaches.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected migraine headaches are not inadequate 
in this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected migraine headaches.  This is especially true 
because the 30 percent rating currently assigned for the 
Veteran's headaches contemplates moderately severe disability.  
Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  On VA examination in June 2005, the VA examiner 
stated that the Veteran was not working when he developed his 
migraine headaches.  The Veteran also does not contend, and the 
medical evidence does not show, that he has been hospitalized for 
treatment of his service-connected migraine headaches at any time 
during the pendency of this appeal.  In light of the above, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection for Diabetes Mellitus

The Veteran also contends that his current diabetes mellitus is 
related to active service.  He specifically testified that he had 
been diagnosed as having a form of diabetes prior to his 
enlistment on to active service after he was informed at his 
enlistment physical examination that his blood sugar level was 
high.  He also testified that he had been prescribed medication 
to take for his elevated blood sugar level during active service 
and had taken this medication only on an as-needed basis during 
service.  He testified further that he had experienced symptoms 
of diabetes mellitus, including frequent urination and thirst, 
during active service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for diabetes mellitus.  
The Board notes initially that the Veteran does not contend, and 
the evidence does not show, that he served in Vietnam such that 
the regulations governing the presumption of service connection 
for diabetes mellitus as due to in-service herbicide exposure are 
applicable.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Instead, the Veteran contends that he was diagnosed as having a 
form of diabetes at his enlistment physical examination which was 
aggravated by active service.  Despite the Veteran's assertions 
to the contrary, his service treatment records show only that 
trace albumin and sugar were noted on urinalysis testing at his 
enlistment physical examination on October 7, 1977.  Glycosuria 
and albuminuria were noted in the summary of defect and 
diagnoses.  In an October 31, 1977, letter included in the 
Veteran's service treatment records, Thomas H. Patterson, M.D., 
stated that the Veteran had undergone a 5-hour glucose tolerance 
test, a 24-hour urine test, and 3 days of morning and afternoon 
urinalysis which showed no protein or glucose.  Dr. Patterson 
stated that the only abnormality seen in these test results was a 
trace of blood on 4 of the 6 specimens.  Dr. Patterson 
interpreted all of the Veteran's test results as being within 
normal limits.  The Veteran subsequently was found qualified for 
enlistment.  Because the Veteran's urinalysis at his enlistment 
physical examination noted the presence of trace sugar and 
albumin, the Board finds that the Veteran was not accepted in to 
active service in sound condition with respect to these 
laboratory test results and the presumption of sound condition at 
service entrance does not apply.  See Crowe v. Brown, 7 Vet. App. 
238 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Board also finds that the evidence does not indicate that the 
trace sugar and albumin noted at the Veteran's enlistment 
physical examination was aggravated by active service or led him 
to develop diabetes mellitus during service.  The Veteran has 
contended that, after being diagnosed with a form of diabetes at 
his enlistment physical examination, he developed full-blown 
diabetes mellitus during active service.  He also has contended 
that in-service physicians prescribed medication to treat his 
symptoms of diabetes mellitus, including elevated blood sugar, 
which he took on an as-needed basis throughout active service.  
Again, despite these assertions, the Veteran's service treatment 
records do not show that he was treated for elevated blood sugar 
or any other symptoms of diabetes mellitus at any time during 
active service.  There also is no indication in his service 
treatment records that he was prescribed medication to treat his 
alleged elevated blood sugar during active service.  The 
Veteran's service treatment records show instead that his 
urinalysis was negative for albumin and sugar on periodic 
physical examination in March 1980.  At his separation physical 
examination in February 1984, the Veteran's urinalysis again was 
negative for albumin and sugar.  The Veteran has not identified 
or submitted any competent medical evidence showing that the 
trace albumin and sugar noted at his enlistment physical 
examination was aggravated (or permanently worsened) by active 
service or led him to develop diabetes mellitus during service.  
Nor has he identified or submitted any competent evidence showing 
that he was diagnosed as having diabetes mellitus at his 
enlistment physical examination which was aggravated by such 
service.  Thus, the Board finds that the Veteran's trace albumin 
and sugar noted at his enlistment physical examination did not 
increase in severity during active service.  Under these 
circumstances, the presumption of aggravation does not apply.  
See Beverly v. Brown, 9 Vet. App. 402 (1996).  Nor is there any 
evidence in his service treatment records that the Veteran was 
diagnosed as having diabetes mellitus  at his enlistment physical 
examination which was aggravated by active service.  In summary, 
the Board finds that service connection for diabetes mellitus is 
not warranted based on in-service aggravation.

The Veteran also is not entitled to service connection for 
diabetes mellitus on a direct service connection basis.  As noted 
above the Veteran has contended that he developed diabetes 
mellitus and was treated for this disability throughout active 
service.  Despite the Veteran's assertions to the contrary, his 
service treatment records show instead that he was not diagnosed 
as having diabetes mellitus at any time during active service.  
Nor was he diagnosed as having diabetes mellitus within the first 
post-service year (i.e., by July 1985) such that the regulations 
governing presumptive service connection for diabetes mellitus as 
a chronic disease are applicable.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the Veteran's post-service VA and 
private treatment records show that he has been diagnosed as 
having diabetes mellitus since his service separation in July 
1984.   The Board observes that, despite the Veteran's assertions 
and hearing testimony regarding his claim of in-service diabetes 
mellitus, he informed R. Lee Pippin, M.D., his private treating 
physician, in December 1987 that, although he had a family 
history of diabetes, he had never known that he was diabetic 
himself.  It appears that the Veteran's diabetes mellitus 
stabilized on medication and then became uncontrolled when he 
stopped complying with the medications and treatment prescribed 
for him by various private physicians whom he saw in the years 
since his service separation.  For example, Dr. Pippin stated in 
March 1989 that the Veteran continued to miss appointments for 
treatment of his diabetes mellitus and to be non-compliant with 
his treatment regimen.  Dr. Pippin also stated that the Veteran 
eventually would end up with complications of diabetes and, 
although he had discussed this at length with the Veteran and his 
wife, the Veteran had refused to follow up as recommended.  The 
Veteran subsequently was hospitalized at a private facility for 
treatment of his diabetes mellitus in January 2004.  In a January 
2005 letter, Dr. Hamstead noted the Veteran was suffering from 
diabetes which had been very difficult to control.  While 
hospitalized in March 2005 and in November 2007 at a private 
hospital for treatment of diabetes mellitus, it was noted that 
the Veteran also had a history of chronic renal insufficiency.  
On VA outpatient treatment in December 2007, it was noted that 
the Veteran's diabetes mellitus had been diagnosed in 
approximately 1988.  The Board notes that, although the Veteran 
has been diagnosed as having diabetes mellitus, none of his post-
service VA and private treating physicians have related this 
disability to active service or any incident of such service.  
The Veteran also has not identified or submitted any competent 
medical evidence relating his current diabetes mellitus to active 
service or any incident of such service.  In summary, the Board 
finds that service connection for diabetes mellitus on a direct 
service connection basis also is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to report what he experienced in service 
(i.e., elevated blood sugar).  As discussed above, despite the 
Veteran's assertions and hearing testimony regarding the presence 
of elevated blood sugar and/or a form of diabetes at his 
enlistment physical examination and in-service treatment for 
diabetes mellitus, his service treatment records show only that 
he had trace sugar and albumin at his October 1977 enlistment 
physical examination (which was not confirmed by subsequent 
testing in October 1977 by Dr. Patterson).  These records also do 
not show that he was diagnosed as having diabetes mellitus at any 
time during active service or was prescribed medication to treat 
diabetes mellitus or any of its symptoms, including elevated 
blood sugar, during service.  The Board thus finds that the 
Veteran's lay statements and hearing testimony regarding a 
diagnosis of diabetes mellitus at his enlistment physical 
examination and the presence of diabetes mellitus during active 
service to be not credible.  The Veteran also has not shown that 
he has the expertise required to diagnose diabetes mellitus.  Nor 
is the Veteran competent to offer an opinion regarding any causal 
relationship between his current diabetes mellitus and active 
service.  Again, there is no documentation of any findings with 
respect to diabetes mellitus in service.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no nexus 
between diabetes mellitus and active service.

1151 Claim

The Veteran contends that he is entitled to compensation for loss 
of vision in the left eye, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in March 2004.  
He specifically contends that his left eye vision worsened 
significantly following surgery at a VA Medical Center in March 
2004 to remove cataracts.  He contends that this carelessness on 
the part of VA surgeons led to his current residuals of cataract 
surgery, including accelerated loss of vision in the left eye, 
and he is entitled to additional compensation for the disability 
he experiences as a result of VA's carelessness.

The appropriate legal standard for claims for compensation under 
38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this 
case, provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the Veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

From the plain language of this statute, it is clear that, to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, all 
three of the following factors must be shown: 
(1) disability/additional disability, (2) VA hospitalization, 
treatment, surgery, examination, or training was the cause of 
such disability, and (3) there was an element of fault on the 
part of VA in providing the treatment, hospitalization, surgery, 
etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or after 
October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 
(2004) (codified as amended at 38 C.F.R. § 3.361 (2009)). In 
determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
Veteran's failure to follow properly given medical instructions 
is not caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of cataract removal, including 
accelerated loss of vision in the left eye, claimed as due to VA 
lack of proper care/negligence in providing surgical treatment in 
March 2004.  A review of the March 2004 surgical report for the 
Veteran's cataract surgery at a VA Medical Center shows that the 
Veteran was brought to the operating room after proper informed 
consent was obtained.  Although minimal anesthesia was used at 
first, because the Veteran moved significantly, making the 
surgery more difficult, it was decided to place him under general 
anesthesia.  He was placed under general anesthesia without 
complication.  The Veteran tolerated the surgery well and left 
the operating room in stable condition.  

The Veteran's eye sutures were removed on VA outpatient treatment 
in April 2004 when he complained of tearing and eye pain 
following removal.  Slit lamp examination in April 2004 showed a 
normal left lower lid, injected conjunctivae, a corneal band of 
inferior punctuate epithelial erosion and small epitheloid 
defect, and a posterior chamber intraocular lens in place without 
pupillary block.  The assessment was increased intraocular 
pressure and a small corneal epitheloid defect.  

The Veteran was seen by the ophthalmology attending in April 2004 
complaining of redness, blurred vision, and soreness in the left 
eye.  Visual acuity was 20/25.  The assessment included status-
post phacoemulsification intraocular lens/peripheral iridectomy 
of the left eye on March 12, 2004, with elevated intraocular 
pressure and mild inflammation.  The VA ophthalmologist noted 
that the Veteran had underlying primary open-angle glaucoma prior 
to surgery and a high intraocular pressure now.

In June 2004, the Veteran's visual acuity was 20/200 in the left 
eye.  The assessment was status-post cataract extraction/sulcus 
phacoemulsification intraocular lens on March 12, 2004, posterior 
capsular opacification in the left eye which was visually 
significant and needed laser surgery, primary open-angle 
glaucoma, and stable intraocular pressure.

In September 2004, the Veteran complained of cloudy vision in the 
left eye.  It was noted that he was considering laser capsulotomy 
in the left eye to treat his cloudy vision.  Visual acuity was 
20/200 in the left eye.  The VA examiner stated that he had had a 
long discussion with the Veteran about laser eye surgery and the 
risk for movement of the intraocular lens and the Veteran wished 
to defer laser surgery at that time.  The assessment was status-
post cataract extraction/sulcus phacoemulsification intraocular 
lens on March 12, 2004, with minimal inflammation, posterior 
capsular opacification in the left eye, primary open-angle 
glaucoma, and stable intraocular pressure.

On private outpatient treatment on May 14, 2005, the Veteran 
complained of pain and redness in the left eye which had lasted 
for up to 2 weeks.  It was noted that the Veteran had both 
cataracts removed in 2003 and 2004 and he reported that his left 
eye always had been red and painful.  His ocular history included 
being bilaterally pseudophakic and chronic inflammation in both 
eyes.  Physical examination showed an irregular and non-reactive 
left eye, full extraocular movements.  Slit lamp examination 
showed a normal lid and adnexae within normal limits.  
Conjunctiva showed 2+ injection in the left eye.  The left eye 
cornea was clear and thin and showed a slight stromal haze.  The 
left eye anterior chamber showed 3+ flare and 2+ cell.  The left 
eye iris was irregular with what appeared to be a superior sector 
iridectomy and some anterior synechiae.  Dilated examination 
showed phacoemulsification intraocular lens in good position with 
1+ capsular haze.  The impressions included anterior uveitis in 
the left eye which appeared fairly chronic with an immense amount 
of flare.  

On private outpatient treatment on May 16, 2005, the Veteran 
reported that his left eye was feeling a little bit better.  
Physical examination showed an irregular or maybe slightly 
reactive left eye, full extraocular movements, and lids within 
normal limits.  Conjunctiva showed 1 to 2+ injection in the left 
eye.  The cornea was clear and thin.  The left eye anterior 
chamber showed 2+ cell and flare.  The phacoemulsification 
intraocular lens in the left eye was in good position with 
1 to 2+ capsular fibrosis.  The impressions included uveitis in 
the left eye which was improving slowly and intraocular pressure 
under borderline control.

Four days later, on May 20, 2005, the Veteran consented to 
bilateral laser capsulotomy in both eyes.  Prior to this surgery, 
the Veteran stated that his left eye was feeling a little bit 
better but his vision remained blurred bilaterally.  Physical 
examination was unchanged.  The Veteran's private physician, 
Jeffrey J. Viscardi, M.D.,  discussed the risks and benefits of 
laser surgery and informed him that it would be reasonable to 
expect improved visual acuity for reading and driving with this 
procedure.  The Veteran tolerated the procedure well.  The 
impressions included posterior capsule opacification in both 
eyes, uveitis, left eye much greater than right eye and still 
smoldering quite a bit in the left eye, and intraocular pressure 
under acceptable control.

On May 31, 2005, the Veteran complained of a foreign body 
sensation in the left eye.  He was status-post laser capsulotomy 
in both eyes.  Physical examination showed a left eye which was 
8.0 millimeters and fixed and full extraocular movements.  
Conjunctiva showed no injection.  The left eye cornea showed 
trace  superficial punctuate keratitis.  Anterior chamber in the 
left eye showed 1+ cell and flare.  Irises were within normal 
limits.  The phacoemulsification intraocular lenses were in good 
position with open capsulotomies.  The impressions were status-
post laser capsulotomy with some improved visual acuity but not a 
lot, chronic uveitis in the left eye, and mild dry eye in the 
left eye.

In July 2005, no complaints were noted.  It was noted that the 
Veteran had cataract surgery done at the VA and had experienced 
problems with his left eye since that surgery.  Physical 
examination showed a fixed and dilated left eye, full extraocular 
movements, no injection, a thin and clear cornea, a deep and 
quiet anterior chamber, and phacoemulsification intraocular lens 
in good position with open capsulotomy.  The impressions included 
chronic uveitis in the left eye with poor visual acuity which was 
unexplained because the retina did not look that unhealthy in the 
left eye and intraocular pressure under good control.  The 
Veteran was given a subconjunctival Kenalog injection in the left 
eye.

On August 4, 2005, the Veteran complained that his left eye felt 
dry but denied any pain.  He reported that his glasses or the 
recent injection had not helped greatly in his left eye.  The 
Veteran's ocular history was positive for bilateral pseudophakia 
done at the VA medical Center.  It was noted that, since surgery, 
the Veteran had not been able to see well out of the left eye but 
all he had been told was that it was complicated.  Physical 
examination showed non-reactive pupils, full motility, no 
injection, endothelial pigment deposits in the left eye cornea, 
superior sector iridectomy in the left eye, and an irregular 
reflex in the left eye macula with some pigment mottling but no 
cystoid macular edema.  There was no evidence of vasculitis in 
the large retinal vessel.  The impressions included glaucoma in 
the left eye which was poorly controlled, uveitis, left eye 
greater than right eye, a history of complicated cataract 
extraction in the left eye, and unexplained poor vision in the 
left eye.

On August 24, 2005, the Veteran complained of some pressure and 
pain in the left eye which was improving slowly.  He denied any 
photophobia or discharge.  It was noted that he had been found to 
have elevated pressure in the high 50's the week before when he 
was seen at the VA medical clinic.  His subjunctival Kenalog 
injection in the left eye for chronic uveitis also was noted.  
Physical examination showed an irregular and non-reactive left 
eye pupil, full extraocular movements, normal lid, trace injected 
conjunctiva in the left eye, clear cornea, a present 
phacoemulsification intraocular lens in good position, and a 
full-thickness macular hole in the left eye.  It was noted that 
the Veteran's intraocular pressure had improved from the level in 
the previous week.  It also was noted that the Veteran might need 
to see Dr. Viscardi to remove the Kenalog if his pressure did not 
improve and filtering surgery also might be needed.  The 
impression included chronic uveitis in the left eye and secondary 
elevated pressure in the left eye, possibly a steroid response to 
the Kenalog injection administered 3 weeks earlier.  

In a July 2006 opinion prepared by the Chief, Ophthalmology 
Section, VA Medical Center, Durham, North Carolina, this VA 
examiner stated that he had reviewed the Veteran's VA medical 
records including his operative reports from March 2004.  He 
noted that the Veteran had a pre-existing diagnosis of glaucoma 
prior to the cataract procedure in his left eye.  He also noted 
that, postoperatively, the Veteran's intraocular pressure 
increased progressively over the first month, was picked up 
early, and had been followed weekly.  The Veteran's increased 
intraocular pressure was managed with glaucoma medications.  This 
VA examiner stated that the Veteran also had a concurrent 
decrease in vision that was felt to be due to opacification of 
the posterior capsule which occurred in 25-40 percent of patients 
after cataract surgery, was more common in young patients like 
the Veteran, and was treated with in-office laser procedures.  
This examiner also stated that the Veteran subsequently developed 
background diabetic retinopathy changes and treatment of his 
opaque posterior capsule was deferred because that might result 
in further progression of his retinopathy.  Development or 
progression of retinopathy also was associated with cataract 
surgery.  The Veteran returned to VA one-year postoperatively 
with visual acuity of 20/50 in the left eye with elevation of 
intraocular pressure to 30 mmHg and had developed anterior 
uveitis in the right eye.  A second glaucoma medication was began 
and the Veteran's intraocular pressure came down within 1 week.  
Two months later, the Veteran returned for an emergency 
appointment with pain and decreased vision in the left eye.  He 
presented with intraocular pressure of 56 mmHg despite medication 
and reported receiving an injection in a private doctor's office.  
It was noted that such an injection can cause a steroid response 
producing elevated intraocular pressure.  The VA examiner stated 
that, although the Veteran was advised to undergo urgent glaucoma 
surgery and, unless this was done, he had a high likelihood of 
permanent vision loss, including blindness, he refused repeatedly 
to undergo the surgery and voiced understanding of the risks 
involved in not having the surgery.  This examiner stated that 
the Veteran also failed to follow-up in the clinic and was a no-
show for several subsequent appointments.  Eight months later, he 
returned to VA and reported that he had undergone glaucoma 
surgery at a private clinic two months after surgery had been 
recommended by his VA physicians.  At that point, the Veteran's 
visual acuity had decreased to hand motions and his intraocular 
pressure was 20 mmHg.  His optic nerve also demonstrated pallor 
and cupping which was consistent with uncontrolled high pressure 
resulting in glaucoma progression and/or ischemic optic 
neuropathy.  

The VA examiner concluded in his July 2006 opinion that the 
Veteran had permanent vision loss in the left eye due to 
uncontrolled intraocular pressure.  This was due to inflammatory 
glaucoma or uveitic glaucoma which was present in both eyes.  The 
Veteran had been offered prompt treatment when his intraocular 
pressure became uncontrolled but he had refused surgery.  He 
eventually had surgery two months later in a private clinic but 
the VA examiner concluded that this likely was too late.  This VA 
examiner opined that the Veteran's cataract surgery in March 2004 
did not result in the loss of vision in the left eye.  He 
reasoned that the Veteran was seeing well one year after this 
surgery and developed his uncontrolled intraocular pressure 
later.  He also reasoned that, if the Veteran had agreed to the 
early glaucoma surgery recommended by his VA physicians, his 
vision loss in the left eye might have been prevented.

On VA outpatient treatment in January 2008, it was noted that the 
Veteran was following up for intraocular pressure check.  His 
history included uveitic glaucoma in the left eye and a diagnosis 
of post phacoemulsification intraocular lens in 2004 with acute 
pressure up to 50.  His visual acuity in the left eye was 20/400.  
The assessment included uveitic glaucoma with poor vision and no 
pain in the left eye.  The VA examiner stated that the Veteran's 
loss of vision in the left eye dated to an acute course of events 
in mid-2005 when his intraocular pressure was in the 50's.

The Board finds that finds that the preponderance of the evidence 
is against finding that the Veteran's current residuals of 
cataract surgery, including accelerated loss of vision in the 
left eye, was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing surgical treatment in March 2004 or 
an event not reasonably foreseeable.  Despite the Veteran's 
assertions that VA cataract surgery in March 2004 resulted in his 
current residuals, including accelerated vision loss in the left 
eye, the competent medical evidence indicates that his poor 
vision loss in the left eye following surgery could not be 
explained (as his private physician concluded in 2005).  As the 
VA examiner subsequently noted in his July 2006 opinion, when the 
Veteran began experiencing elevated intraocular pressure 
following his VA cataract surgery, he was advised to undergo 
laser eye surgery to treat this problem.  The Veteran's VA 
outpatient treatment records show that he chose to defer this 
surgical treatment after it was recommended by his VA treating 
physicians until, in the opinion of the VA examiner who reviewed 
the claims file in July 2006, it was too late to prevent the 
subsequent loss of vision in the left eye.  The Veteran contended 
in his Board hearing that he never refused surgery and that it 
was inaccurate for the VA examiner to state this in his July 2006 
opinion.  A review of the Veteran's VA outpatient treatment 
records clearly shows, however, that he deferred the recommended 
laser eye surgery for treatment of his intraocular pressure when 
this was recommended to him on VA outpatient treatment in 
September 2004.  Regardless of whether the Veteran refused or 
deferred the recommended surgical treatment for his elevated 
intraocular pressure following VA cataract surgery, the VA 
examiner concluded in July 2006 that the delay in seeking laser 
eye surgery to treat his elevated intraocular pressure resulted 
in loss of vision in the left eye.  A different VA examiner 
concluded in January 2008 that the Veteran's loss of vision in 
the left eye related to the elevated intraocular pressure he 
experienced in that eye in mid-2005 following laser eye surgery 
that occurred outside of VA.  The Veteran has not submitted or 
identified any competent medical evidence which shows that he was 
not cared for in a medically appropriate way by the VA Medical 
Center or that there was carelessness, negligence, or lack of 
proper skill or error in judgment in providing him with surgical 
treatment in March 2004.  Absent such evidence, the Board finds 
that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of cataract surgery, including accelerated loss of 
vision in the left eye, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in March 2004, is 
not warranted.

The Board again acknowledges Jandreau, 49 F.3d at 1372, but finds 
that, although the Veteran is competent to testify as to what 
happened to him (i.e., he experienced accelerated loss of vision 
in the left eye) following his VA cataract surgery in March 2004, 
his lay statements and Board hearing testimony are less than 
credible.   He has not shown that he has the expertise required 
to diagnose any of his current residuals of cataract surgery, 
including accelerated loss of vision in the left eye.  Nor is he 
competent to offer an opinion regarding any causal relationship 
between his VA cataract surgery in March 2004 and any current 
residuals of such surgery.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record showing no nexus between his VA 
cataract surgery in March 2004 and his current residuals of such 
surgery.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent for 
migraine headaches is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract removal, including accelerated loss of 
vision in the left eye, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in March 2004, is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


